Hill, J.
This was a case raised by an affidavit of illegality filed to the levy of an execution, involving questions both of law and fact, and by consent it was tried by the judge without a jury and a judgment rendered in favor of the execution. There was no motion for a new trial, and a direct exception was taken in the bill of exceptions by the following assignment of error: “ The said judge and court, sitting without the intervention of.a jury as aforesaid, then and there ■ entered a judgment against the illegality .and in favor of the execution, to which said decision and order Mary Porcher, now the plaintiff in error, then and there excepted and now accepts [excepts to ?] the same as error, as being contrary to law, and says that said judge and court should have then and there entered up a judgment in favor of the illegality and against the execution in said case.” Held: Hnder repeated decisions of this court and of the Supreme Court, such assignment of error is too general. It should have stated wherein such judgment was contrary to law. The motion to dismiss the writ of error because
there is no sufficient specific assignment of error is sustained. Lyndon v. Ga. Ry. & Electric Co., 129 Ga. 353 (58 S. E. 1047), and decisions cited; Patterson v. Beck, 133 Ga. 701 (66 S. E. 911), and citations; Kimball v. Williams, 108 Ga. 812 (33 S. E. 994); Lamar, Taylor & Riley Drug Co. v. Southern School Book Co., 18 Ga. App. 650 (90 S. E. 174); Joiner v. Stovall, 12 Ga. App. 19 (76 S. E. 753).

Writ of error dismissed.


Jenkins, P. J., and Stephens, J., concur.